Pursuant to memorandum reports of the commissioner following pretrial conferences, as well as the pleadings, plaintiff’s statements of facts for admission, defendant’s responses thereto, audits of the General Accounting Office, and the final decision in United States v. United States and Union Pac. R.R. (D.D.C. 2624-70), the court, by orders, entered judgments for plaintiff in the following amounts and on the following dates:
Case No. Order dated Amount
295-69 .Time 9, 1972_$5, 523. 21
404-69 June 9, 1972_ 6, 827. 35
204-69 June 30, 1972_ 37, 872.76
The court also dismissed defendant’s counterclaim in case No. 404-69, the amount of the counterclaim having been offset against the amount otherwise due plaintiff.